                                 Case 1:19-cv-08430-JGK Document 6 Filed 11/13/19 Page 1of1


                                                                                                                                        r1t\>,f\.        J      1 •1Rl)(_·(_.,\,
      LAROCCA HORNIK ROSEN
                &{
                                                                                                                                        )U_'JAI HA.'-' I_ IJORN!K
                                                                                                                                        LA\'\'kE:-...ci= S RD~l-N
                           GREENBERG UP                                                                                                 RU.',[ l;l(fl-t><!HR.(;'
                                                                                                                                        A.\11 D CAill!.'J'
                                                                                                                                        p,\TRICK -] .~.'\rf'ARr-1 ii.ND•,
                                   CUlJ.'\\fll)R"i ,\f IA\.\'
                                                                                                                                        DAV Ill,'\; KiTl f:U)CE .\
                                                                                                                                        J1X..J/dl,_\i'. I l\\ll.

l f l l 11zuv1,I' BU'lDINC                                                        F1'.11111i11l CnM.\hlN~
                                                                                                                                                              n
                                                                                                                                        I .A.!\ f I~ 1-' I l. ,V1 r I I
                                                                                                                                        KA.r1 y,,_, l-:,\"''-:1'.t
4:'\\»L_\iff                                                                                 ,'") ) \ 1"             ' I \I             r·1( :.1:,~       r~ C,0;1_"·,:,;; ,_
                                                                                                           'I\ I '   r I''              \ 1, i'.i(\ Hil:v·, I I('•".
                                                                                             F·-«   ·' '    0: I     (1~-7    ..c :-i   1'1-u, Kr.h,l.'·"-
' '   , -   i     I.".'                                                                                                                 l- if(. '.\ ·r .\ ,_ -: r 1~
      ''    '·'                                                                                                                         . ;,1 :.1 '          \V1 , 'Y' ·, ·,, I;,: 1.



                                                                                                                                          N •.          ''" F\,"
                                                                                                                                          1'.'I ,,               ~A•

                      DIRECT DIAL: 211.5'<J.4837                                                                                          '-,,   \   ',,,,,._     ~    ,(

                                                                                                                                             ''•' JI· 1 ,.,,, ,T 'IV ON     o      '>'>   ~I    ''-1
                      FMAJI. PMCPARTl.AND       < LHRGBCOM




                                                                          November 13, 2019


                                                                   / /~ &-- ~'t r;c.
                      VIAECF
                      Honorable John G, Koeltl

                                                                eru·~"--(;[~u- l?-/13;1 (
                      United States District Court
                      Southern District of New York
                      500 Pearl Street, Courtroom l 4A                  y ,t  -
                      KewYork,NewYorkl0007                         c), )~ ~ ~~
                                       Re       LawrenceYoungv.21 Rec..t. orStLLC
                                                Civil Action No, 19-cv-084301JGK•
                                                                                             -rs-£ ljJ?'hj,~f!    _p--d r-/3cD.; L,
                                                                                                         fJ__'<J! Of'   T     f _                                v                               1 \
                                                                         - -     .....                     ;:5=9                        ~                                                               ,
                      Dear Judge Koeltl·                                                                                         ("t:--//(ryt(_) JtJ-.,
                              We represent defendant 21 Rector St LLC ("21 Rector St'') in the abovelr~fetenced action,                                                                   ti/          ~~
                     We are writing, pursuant to Section l(E) of Your Honor's Individual Practice Rules, to request                                                                            //j      C
                     that (1) 21 Rector St's time to answer, move, or otherwise respond to the Complaint be extended                                                                                   I/(
                                                                                                                                                                                                        1


                     to December 13, 2019, and (2) the initial conference, currently scheduled for November 18, 2019,
                     be adjourned to a d.tle convenient to the Court in January 2020,

                            The reason for this request is that the parties are attempting to resolve this matter without
                     the necessity for court intervention and require additional time to do so.

                             There have been no prior requests to adjourn the initial conference or to extend defendant's
                     time to respond to the complaint. Plaintitrs counsel has consented to this request.

                                                                                                                     /

                                                                                       h,efil;,;~tted,
                                                                          Respect fui· 7
                                                                                         /
                                                                          Patrick ~ lcPart',,;d


                     cc:      Darryn G, Solotoff; Esq. (via ECF)



                                                                                                                                                             I1-rS:--l"f
